[Cite as In re A.C., 2019-Ohio-4788.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE A.C.                                    :
                                                              No. 108236
A Minor Child                                 :

[Appeal by A.C., Father]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 21, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. AD18900944


                                        Appearances:

                 Wargo Law, L.L.C., and Leslie E. Wargo, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony R. Beery and Cheryl Rice,
                 Assistant Prosecuting Attorneys, for appellee.


EILEEN T. GALLAGHER, P.J.:

                   Appellant, A.C. (“Father”), appeals an order of the Juvenile Division

of the Cuyahoga County Court of Common Pleas (the “juvenile court”) granting legal

custody of his daughter (“A.C.”) to her maternal great-uncle (“Uncle”). Father

claims the following three errors:
      1. The trial court erred by denying the Father’s motion for continuance
      because the Father had a medical issue, thus, precluding him from
      testifying at the hearing.

      2. The trial court erred by denying the Father’s motion for first
      extension of temporary custody.

      3. The trial court erred by denying the Father’s request for a new social
      worker.

      4. Because the trial court did not continue the hearing after Father
      became ill and did not grant the Father’s motion for a first extension of
      temporary custody, it did not have all the competent and credible
      evidence before it to render a decision to grant permanent custody to
      the uncle.

              We find no merit to the appeal and affirm the trial court’s judgment.

                       I. Facts and Procedural History

              In January 2018, the Cuyahoga County Department of Child and

Family Services (“CCDCFS” or “the agency”) filed a complaint alleging that A.C. was

a neglected and dependent child due to her parents’ failure to care for her special

medical needs. A.C. was born prematurely and remained hospitalized for four

months after birth due to a heart condition and problems with her immune system.

The complaint for temporary custody further alleged that (1) A.C.’s mother

(“Mother”) and Father were unwilling to follow medical advice; (2) Mother had

untreated mental health and substance abuse issues; and (3) A.C.’s older brother,

K.J., was already in the emergency custody of CCDCFS due to Mother’s failure to

provide for his medical needs. The agency also filed two motions for emergency

predispositional temporary custody. Following a hearing in February 2018, the

court granted emergency custody of A.C. to CCDCFS, and A.C. was placed in the care
of Uncle. Thereafter, in March 2018, Father filed a motion requesting that legal

custody be granted to himself with an order of protective supervision. A magistrate

denied the motion. Father objected to the magistrate’s decision, and the trial court

overruled the objections.

                 In July 2018, CCDCFS filed a motion to modify custody and asked the

court to grant legal custody of A.C. to Uncle. Prior to a hearing on the motion, Father

filed a motion for extension of temporary custody and for removal of the assigned

social worker.

                 On October 25, 2018, the court held a hearing on the parties’

competing motions, beginning with Father’s request for the removal of the assigned

case worker. Father alleged that extended family members of the assigned case

worker, Rosalind Bailey (“Bailey”), were close friends with members of Mother’s

family, including Uncle. He claimed that “Bailey’s cousin Ryan and [Uncle] are very

good friends.” (Father’s motion for first extension of temporary custody and request

for a new social worker p. 2.) He further alleged that “Ms. Bailey knows his wife’s

mother and grandmother and was consequently aware of his wife being on the outs

with her family over money,” and that he and Mother know Bailey’s grandmother

and have been in her home. (Father’s motion for first extension of temporary

custody and request for a new social worker p. 2.)

                 Father alleged at the hearing that his stepchild played at Bailey’s

grandmother’s home and that Bailey’s grandmother lives down the street from

Uncle. (Tr. 6.) Father also alleged that Mother’s mother has been friends with
Bailey’s grandmother “for years” and that they live in close proximity to each other.

(Tr. 6.) Bailey denied these allegations and denied that any of her relatives live

anywhere near Uncle. (Tr. 6.) Indeed, Bailey testified that both of her grandmothers

are deceased; one grandmother died before Bailey was born and her other

grandmother passed away in 2014, long before A.C. was born. (Tr. 16.) Bailey also

stated that she does not know any of the individuals named in Father’s motion. (Tr.

16.) According to Bailey, Father wanted her removed from the case because he did

not like the information she relayed to him from A.C.’s medical providers. She

explained:

       So I guess with that information, he didn’t want me to be on the case
       because he didn’t like the information that I spoke to him that was
       given to me from the service providers.

(Tr. 10.)

              Father’s lawyer nevertheless argued that Father does not trust Bailey

and believes “she has spoken falsely about facts in the case” and, therefore, Father

did not feel he could work with her. Counsel argued that Father loves A.C. and

“could have done much better if he had a different social worker who [sic] he could

trust.” (Tr. 19.) Father admitted that he did not work his case plan the way he should

have, but asserted his failure to do so was because he did not get along with Bailey.

(Tr. 19.) He asked the court to extend temporary custody in order to allow him the

opportunity to work on his case plan with a different case worker.

              The magistrate denied Father’s motion to remove A.C.’s case worker.

Based on the parties’ arguments and Bailey’s testimony, the magistrate found no
genuine conflict between Bailey and Father.         (Tr. 23.)      The court, therefore,

proceeded to a hearing on CCDCFS’s motion to modify the temporary custody of

A.C. and award legal custody of A.C. to Uncle.

               Bailey testified that A.C.’s older brother, K.J., was already in the legal

custody of Uncle. Therefore, if the court were to grant legal custody of A.C. to Uncle,

the siblings would be together. (Tr. 25.) Mother’s case plan required her to complete

parenting and domestic violence classes, undergo mental health treatment, and

demonstrate that she can provide for A.C.’s basic needs. (Tr. 27.) According to

Bailey, Mother made no attempt to complete any of these objectives. (Tr. 27.)

               Father’s case plan also required him to complete parenting and

domestic violence classes, have regular visits with A.C., and complete a

psychological assessment through the court psychiatric clinic. Father was given an

appointment for the psychological assessment, but he rescheduled it three times and

failed to show up for the third appointment. (Tr. 29-30.) The court clinic closed his

case pursuant to a policy that limits appointments to no more than three

rescheduled appointments, and Father never completed the assessment. (Tr. 29.)

               Bailey testified that the psychological assessment was necessary

because (1) the agency received reports that Father used excessive discipline with

K.J., who was 11 years old, (2) Father refused necessary medical care for A.C., and

(3) Mother and Father failed to obtain proper medical care for K.J., while K.J., who

is A.C.’s half-brother, was still in Mother’s custody. (Tr. 30.)
              The domestic violence assessment was a necessary component of

Father’s case plan because Father used excessive discipline on K.J., and the court

had issued a no-contact order prohibiting Father from having contact with K.J. (Tr.

32.) There were also concerns that Father was negatively influencing Mother’s

decisions regarding A.C.’s care. (Tr. 32.)

              Father was given a copy of his case plan as well as referrals for

domestic violence and parenting classes at several agencies, including West Side

Community House, Fatherhood Initiative, Cleveland Heights Collaborative, and

others. Father was assigned to a case manager at West Side Community House, who

informed Bailey that Father did not want to interact with him. (Tr. 33.) The agency

had referred Father for services at Family Solutions before Bailey was assigned to

the case, and Father also refused those services. (Tr. 34.)

              Visitation with A.C. started in February 2018. Bailey testified that

Father came to one visit in March, one doctor’s appointment in April, and two visits

in May 2018. Father had no visits with A.C. between May 2018 and October 25,

2018, the day of the hearing on CCDCFS’s motion for legal custody to Uncle. West

Side Community House stopped scheduling visits in July 2018, because Father

repeatedly failed to show up. (Tr. 35.)

              Bailey testified that A.C. was “doing great” in Uncle’s care. Uncle

ensures that she receives all medical treatments, including regular physical and

occupational therapy.    A.C. did not receive services through Help Me Grow,

however, because her parents never granted permission for the program, and their
permission was required while she was in temporary custody. (Tr. 36.) Bailey

testified that Uncle had also passed all background checks, had an appropriate

home, and had legal custody of A.C.’s half-brother, K.J.

               Bailey opined that an order granting legal custody of A.C. to Uncle

was in the child’s best interest. Although there was still time for an extension of

temporary custody, Bailey believed an immediate award of legal custody to Uncle

was better for A.C. because A.C. needs permanency. Bailey testified that neither

parent had demonstrated the ability to care for A.C.’s special medical needs. A.C.

requires regular physical and occupational therapy and regular visits to a

pulmonologist for treatment of pulmonary hypertension. (Tr. 40-42.) A.C. also has

ongoing issues related to her premature birth and was still going to a preemie clinic.

(Tr. 40.) Bailey testified that legal custody would be better for A.C. than an extension

of temporary custody because Father has not worked on his case plan and has not

demonstrated that he is able to care for A.C.’s medical needs. (Tr. 42-43.) Although

Father interacts with A.C. appropriately and expresses his love for her, he has not

demonstrated that he can support A.C. financially. (Tr. 38-39.)

               Father arrived over an hour late for the hearing and missed most of

Bailey’s testimony. After Bailey’s testimony, the magistrate reviewed the statement

of understanding with Uncle, explaining his responsibilities with respect to A.C. if

he were awarded legal custody. Uncle indicated that he understood and accepted

the responsibilities. (Tr. 53.) The court then recessed to give Father an opportunity

to consult with his lawyer before taking the stand. However, when the hearing
resumed, Father’s trial counsel informed the court that Father had a panic attack,

was having trouble breathing, and left the courthouse.            Counsel requested a

continuance of the hearing due to a medical emergency. (Tr. 62.) The magistrate

denied the continuance on grounds that Father arrived late for the hearing, he knew

he was due to testify next and knew he was likely going to be arrested pursuant to

an active arrest warrant. (Tr. 63-64.)

                 Thereafter, the guardian ad litem (“GAL”) recommended that the

court grant legal custody of A.C. to Uncle. The GAL explained that A.C. has “really

flourished” in Uncle’s care and that A.C.’s medical conditions have been improving.

Uncle is Mother’s uncle and has facilitated a healthy relationship between Mother

and A.C. (Tr. 68.)

                 The magistrate granted CCDCFS’s motion to award legal custody of

A.C. to Uncle. Father objected to the magistrate’s decision. The trial court overruled

father’s objections and adopted the magistrate’s decision. Father now appeals the

trial court’s judgment.1

                                 II. Law and Analysis

                                    A. Continuance

                 In the first assignment of error, Father argues the trial court erred in

denying his request for a continuance of the hearing. He contends he was precluded




      1   Mother has not appealed the trial court’s judgment.
from testifying due to a medical condition and that the trial court’s denial of a

continuance violated his right to due process.

               The decision to grant or deny a motion for a continuance rests in the

sound discretion of the trial court. State v. Unger, 67 Ohio St. 2d 65, 423 N.E.2d
1078 (1981).   An abuse of discretion implies a decision that is unreasonable,

arbitrary, or unconscionable. State ex rel. DiFranco v. S. Euclid, 144 Ohio St. 3d 571,

2015-Ohio-4915, 45 N.E.3d 987, ¶ 13. When applying the abuse of discretion

standard, a reviewing court may not substitute its judgment for that of the trial

court. Vannucci v. Schneider, 2018-Ohio-1294, 110 N.E.3d 716, ¶ 22 (8th Dist.).

               The right to parent one’s children is a fundamental right protected by

the Due Process Clause of the United States and Ohio Constitutions. In re M.W.,

8th Dist. Cuyahoga No. 103705, 2016-Ohio-2948, ¶ 9. A fundamental requirement

of due process is notice and the opportunity to be heard. Id.

               However, a parent’s right to be present at a custody hearing is not

absolute. In re C.K., 8th Dist. Cuyahoga No. 108313, 2019-Ohio-4167, ¶ 20, citing

In re M.W. at ¶ 10. While courts must ensure that due process is provided in

parental termination proceedings, “a parent facing termination of parental rights

must exhibit cooperation and must communicate with counsel and with the court in

order to have standing to argue that due process was not followed in a termination

proceeding.” In re Q.G., 170 Ohio App. 3d 609, 2007-Ohio-1312, 868 N.E.2d 713,

¶ 12 (8th Dist.). Any potential prejudice to a party denied a continuance is weighed
against a trial court’s “right to control its own docket and the public’s interest in the

prompt and efficient dispatch of justice.” Unger at 67.

                In Unger, 67 Ohio St. 2d 65, 423 N.E.2d 1078, the Ohio Supreme

Court noted that “[t]here are no mechanical tests for deciding when a denial of a

continuance is so arbitrary as to violate due process. The answer must be found in

the circumstances present in every case, particularly in the reasons presented to the

trial judge at the time the request is denied.” Id. at 67. In Unger, the court identified

certain factors a court should consider in evaluating a motion for a continuance.

These factors include:

      the length of the delay requested; whether other continuances have
      been requested and received, the inconvenience to litigants, witnesses,
      opposing counsel and the court; whether the requested delay is for
      legitimate reasons or whether it is dilatory, purposeful, or contrived;
      whether the defendant contributed to the circumstance which gives rise
      to the request for a continuance; and other relevant factors, depending
      on the unique facts of each case.

Id. at 67-68.

                Juv.R. 23 is also instructive and provides that “[c]ontinuances shall

be granted only when imperative to secure fair treatment for the parties.”

Loc.R. 49(C) of the Court of Common Pleas of Cuyahoga County, Juvenile Division,

further provides:

      No case will be continued on the day of trial or hearing except for good
      cause shown, which cause was not known to the party or counsel prior
      to the date of trial or hearing, and provided that the party and/or
      counsel have used diligence to be ready for trial and have notified or
      made diligent efforts to notify the opposing party or counsel as soon as
      he/she became aware of the necessity to request a postponement. This
      rule may not be waived by consent of counsel.
              Counsel requested a continuance on the day of trial due to an alleged

medical emergency. Although counsel reported that Father was having trouble

breathing and went to the emergency room, the court noted that Father arrived an

hour late for the hearing and was aware of an outstanding arrest warrant that was

likely to result in his arrest. In other words, the court concluded that Father’s

purported medical emergency was dilatory and contrived. Indeed, Father had

previously used dilatory tactics by filing motions asking for the magistrate to recuse

herself, for a new GAL, and for a new case worker. In his request for a new case

worker, he claimed he and Mother knew Bailey’s grandmother and that Bailey’s

grandmother was intimately familiar with Mother’s family. Yet, Bailey testified that

her grandmother passed away in 2014, long before A.C. was born. A medical

emergency could be a legitimate basis for a continuance. But in this case, the trial

court had a justifiable reason to believe that Father was manipulating the process

rather than suffering a true medical emergency. We find no abuse of discretion in

denying the requested continuance under these circumstances.

              The first assignment of error is overruled.

                           B. Legal Custody to Uncle

              In the second assignment of error, Father argues the trial court erred

in denying Father’s motion for an extension of temporary custody. In the fourth

assignment of error, Father argues the trial court lacked competent, credible

evidence on which to grant legal custody to Uncle because Father was unable to
testify at the hearing due to a medical emergency. We discuss these assigned errors

together because they are interrelated.

                   R.C. 2151.011(B)(21) defines legal custody as:

         a legal status that vests in the custodian the right to have physical care
         and control of the child and to determine where and with whom the
         child shall live, and the right and duty to protect, train, and discipline
         the child and to provide the child with food, shelter, education, and
         medical care, all subject to any residual parental rights, privileges, and
         responsibilities.

Thus, legal custody is significantly different from permanent custody. In re T.R.,

8th Dist. Cuyahoga No. 102071, 2015-Ohio-4177, ¶ 32. Unlike permanent custody,

where parental rights are completely terminated, parents who lose legal custody

retain     residual     parental   rights,   privileges,   and      responsibilities.2   Id.;

R.C. 2151.353(A)(3)(c). And although legal custody is intended to be permanent,

parents may, under certain circumstances, petition the court for reunification with

their children in the future. R.C. 2151.42(B).

                   Because legal custody is a less drastic remedy than permanent

custody, the trial court applies a less stringent evidentiary standard. “Unlike in a

permanent custody proceeding, where an agency’s burden is by clear and convincing

evidence, the standard in legal custody proceedings is a preponderance of the

evidence.” In re M.D.R., 11th Dist. Portage Nos. 2018-P-0032 and 2018-P-0033,

2019-Ohio-1054, ¶ 16; see also In re G.W., 8th Dist. Cuyahoga No. 103706, 2016-


         2 Wherea child is placed in legal custody of another person, the parents retain “the
privilege of reasonable visitation,” the right to “consent to adoption,” “the privilege to
determine the child’s religious affiliation,” and “the responsibility of support.”
R.C. 2151.353(A)(3)(c).
Ohio-5242, ¶ 15. “Preponderance of the evidence means ‘evidence that’s more

probable, more persuasive, or of greater probative value.’” In re J.B., 8th Dist.

Cuyahoga No. 103521, 2016-Ohio-5513, ¶ 54, quoting In re C.V.M., 8th Dist.

Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 17. We review the record to determine if

the trial court’s judgment is supported by the manifest weight of the evidence. In re

D.G.B., 8th Dist. Cuyahoga No. 107921, 2019-Ohio-3571, ¶ 25.

               A manifest weight of the evidence challenge concerns “‘the inclination

of the greater amount of credible evidence, offered in a trial, to support one side of

the issue rather than the other.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 678
N.E.2d 541 (1997), quoting Black’s Law Dictionary 1594 (6th Ed.1990). A reviewing

court “‘weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the

[factfinder] clearly lost its way and created such a manifest miscarriage of justice

that the [judgment] must be reversed and a new trial ordered.’” Id., quoting State

v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

               The Ohio Supreme Court has held that “the weight to be given the

evidence and the credibility of the witnesses are primarily for the trier of facts.” State

v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus.

“Because the trier of fact sees and hears the witnesses and is particularly competent

to decide ‘whether, and to what extent, to credit the testimony of particular

witnesses,’ we must afford substantial deference to its determinations of credibility.”

Barberton v. Jenney, 126 Ohio St. 3d 5, 2010-Ohio-2420, 929 N.E.2d 1047, quoting
State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 Ohio App. LEXIS 3709, 11

(Aug. 22, 1997).

               We will not reverse an award of legal custody absent an abuse of

discretion. In re C.D.Y., 8th Dist. Cuyahoga No. 108355, 2019-Ohio-4262, ¶ 8.

When applying the abuse of discretion standard, a reviewing court may not

substitute its judgment for that of the trial court. Vannucci, 2018-Ohio-1294, 110
N.E.3d 716, ¶ 22 (8th Dist.). However, where the court’s decision on the child’s best

interests is not supported by competent, credible evidence, then it is unreasonable

and may be reversed. In re J.W., 8th Dist. Cuyahoga No. 108139, 2019-Ohio-3666,

¶ 17, citing In re Nice, 141 Ohio App. 3d 445, 455, 751 N.E.2d 552 (7th Dist.2001),

and Bechtol v. Bechtol, 49 Ohio St. 3d 21, 550 N.E.2d 178 (1990), syllabus.

               The statutory scheme governing the award of legal custody does not

include a specific test or set of criteria, but Ohio courts, including this court, have

held that the juvenile court must base its decision to award legal custody on the best

interest of the child. In re B.B., 2016-Ohio-7994, 74 N.E.3d 904, ¶ 18 (9th Dist.); In

re B.J., 2017-Ohio-315, 81 N.E.3d 975, ¶ 14 (8th Dist.); In re C.N., 2d Dist.

Montgomery No. 27119, 2016-Ohio-7322, ¶ 26.

               In determining the best interest of the child in a legal custody case,

the juvenile court must consider all relevant factors, and may look to the factors

listed under R.C. 2151.414(D) for guidance even though these factors apply to

permanent custody decisions. In re M.B., 8th Dist. Cuyahoga No. 105168, 2017-

Ohio-7481, ¶ 11. Those factors include the interaction of the child with the child’s
parents, relatives, and caregivers; the wishes of the child, as expressed directly by

the child or through the child’s guardian ad litem; the custodial history of the child;

and the child’s need for a legally secure permanent placement. R.C. 2151.414(D).

               The magistrate found that Father failed to complete a psychological

assessment, failed to complete parenting and domestic violence education services,

did not consistently visit A.C., and did not consistently attend A.C.’s medical

appointments even though he was permitted to do so. (Magistrate’s decision

Oct. 29, 2018.) The magistrate also found that Father failed to make “significant

progress on the case plan” and that “progress has not been made in alleviating the

causes for the removal of the child from the home.” Id.

               The record supports the trial court’s findings. Bailey testified that

Father did not complete any of his case plan objectives. He rescheduled the

psychological assessment through the court clinic three times and failed to appear

for the third and final appointment. The clinic’s policy precluded Father from

scheduling any more appointments. (Tr. 29, 31.)

               Father was assigned to a case manager at West Side Community

House, where he could have completed parenting and domestic violence classes.

According to Bailey, Father did not want to interact with the case manager, and the

case manager was unable to help him with services. Before Bailey was involved in

this case, the agency referred Father to Family Solutions for services, but Father also

refused its services. (Tr. 33.) Thus, the evidence showed that Father was not willing
to cooperate with agency services designed to help him meet the objectives of his

case plan so that he could be reunited with A.C.

              Bailey testified that Father failed to regularly visit A.C. Visits started

in February 2018. Father came to one visit in March, one doctor’s appointment in

April, and two visits in May. Father failed to attend any visits after May 2018, and

West Side Community House officially stopped all visits in July 2018, because

Father was not attending visits. (Tr. 35.) Thus, at the time of the legal custody

hearing, Father had not seen A.C. in five months.

              Father now blames Bailey for his failure to make progress on his case

plan. He asserts that Bailey “caused him consternation in completing his case plan

and seeing his daughter.” (Appellant’s brief at 19.) He also asserts he was unable to

work on his case plan due to a broken leg. (Tr. 46.) However, Bailey testified that

she accommodated Father as much as possible. Pursuant to Father’s request, Bailey

communicated with Father exclusively through emails. (Tr. 10.) She emailed Father

to inquire about his progress and to provide him with information regarding A.C.’s

doctor’s appointments, therapy sessions, and “all the information he needs.” (Tr.

10.) Even after Father’s visits were stopped, Bailey continued trying to arrange

visits. (Tr. 34-36.) Moreover, Father could have completed parenting and domestic

violence education classes at West Side Community House without interacting with

Bailey, but Father did not want to engage with the case worker there anymore than

he wanted to work with Bailey. Father blamed Bailey for his failure to complete any
of his case plan objectives even though he made no effort to pursue services that

involved no interaction with Bailey.

              Furthermore, the GAL stated at the hearing that he believed an award

of legal custody to Uncle was in A.C.’s best interest. The GAL advised the court that

A.C.’s health conditions have improved since she has been in Uncle’s care. (Tr. 68.)

He further stated that Uncle facilitates a loving relationship between A.C. and

Mother. He explained:

      [W]hen I was there visiting, the mother was also there and I saw her —
      she has a great bond with her child and was holding her and, you know,
      they seem very happy together. So I’m in agreement with legal custody
      to [Uncle].

(Tr. 68.) Thus, A.C.’s wishes, as expressed by the GAL, were for an order granting

legal custody to Uncle.

              Therefore, there was competent, credible evidence that A.C. was

thriving in Uncle’s care and that Father was not making an effort to remedy the

problems that caused A.C. to be removed from his care. A.C. had a bonded

relationship with Uncle and very little interaction with Father. Furthermore, Bailey

testified that A.C. needs a permanent home. We cannot say that awarding legal

custody of A.C. to Uncle was an abuse of discretion under these circumstances.

              Father, nevertheless, argues the trial court should have given him an

extension of temporary custody rather than awarding legal custody to Uncle.

However, an extension of legal custody may only be granted if the court finds, by

clear and convincing evidence, that
       the extension is in the best interest of the child, there has been
       significant progress on the case plan of the child, and there is
       reasonable cause to believe that the child will be reunified with one of
       the parents or otherwise permanently placed within the period of
       extension.

R.C. 2151.415(D)(1). In other words, if the court finds that an extension is not in the

child’s best interest or that reunification is not likely in the next six months, it is not

required to grant an extension of temporary custody.             In re Da.B., 8th Dist.

Cuyahoga No. 105886, 2018-Ohio-689, ¶ 17. See also In re C.M., 9th Dist. Summit

No. 24380, 2009-Ohio-943, ¶ 24 (“Where the trial court finds that it is in the best

interest of a child to be placed in legal custody as a permanent disposition, the trial

court must necessarily deny an extension of temporary custody.”); In re G.B., 2d

Dist. Greene No. 2017-CA-30, 2017-Ohio-8759 (Denial of extension of temporary

custody was not an abuse of discretion where father failed to substantially comply

with four objectives of his case plan and permanent custody was in the children’s

best interest.).

               As previously stated, the trial court found, and the record

demonstrates, that Father failed to make any significant progress on his case plan

and that he failed to remedy the conditions that caused A.C.’s removal. Rather than

work on his case plan, Father blamed others for his failure. It was, therefore,

doubtful that A.C. could be reunified with Father within six months. We, therefore,

find no abuse of discretion in denying Father’s request for an extension of temporary

custody.

               The second and fourth assignments of error are overruled.
                      C. Request for New Social Worker

              In the third assignment of error, Father argues that the trial court’s

judgment should be reversed because the trial court denied his request to remove

the assigned case worker.

              Father cites no legal authority to support his argument, and we have

found no precedent addressing this issue.        It is, therefore, an issue of first

impression. In the absence of any legal authority dictating otherwise, we review the

trial court’s decision denying Father’s request to remove the assigned case worker

for an abuse of discretion since an appellate court reviews a juvenile court’s custody

decision for an abuse of discretion. In re V.C., 8th Dist. Cuyahoga Nos. 102903,

103061, and 103367, 2015-Ohio-4991, ¶ 52.

              In his motion to have the case worker, Bailey, removed, Father alleged

that one of Bailey’s grandmothers had a personal relationship with Mother’s family.

Father’s motion further alleged that “he and his wife know Ms. Bailey’s

grandmother[.]” Bailey testified, however, that both of her grandmothers are

deceased; one grandmother died before she was born and the other grandmother

died in 2014, long before A.C. was born. (Tr. 16.) Bailey also denied that she or her

family had any connections to Mother’s family, and Father provided no evidence of

any relationship between the families other than his bald accusations. The trial

court assessed Bailey’s demeanor while testifying and found her testimony credible.

In the absence of any contradictory evidence, we have no reason to doubt Bailey’s
credibility and, therefore, find no abuse of discretion in the trial court’s judgment

denying Father’s motion to remove the assigned case worker.

              The third assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
LARRY A. JONES, SR., J., CONCUR